DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09 Aug 2022 has been entered.  Claims 23-24, 26-30, and 32-42 are pending in the application.  Claim 23 is currently amended. Claims 27-29 and 36-37 have previously been withdrawn. Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 12 May 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 37 has been canceled

Election/Restrictions
Claim 23 is allowable. The restriction requirement between Species A (Fig. 3) and Species B (Fig. 4), as set forth in the Office action mailed on 21 Oct 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 Oct 2021 is fully withdrawn.  Claims 27-29 and 36, directed to Species  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 37 remains withdrawn from consideration because it fails to require all the limitations of an allowable claim. Specifically, as was discussed in the preceding Office action, claim 30 recites the raised portion as an element of the humidification chamber. Claim 37 recites the raised portion as forming a portion of the conduit, where the conduit is not itself an element of the humidification chamber. Claim 37 is thus incompatible with claim 30 since it attempts to claim the raised portion as not part of the humidification chamber, in contradiction to the requirements of claim 30.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 37 directed to a portion of Species A non-elected without traverse.  Accordingly, claim 37 has been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 23 is allowed for reasons similar to those discussed of the claims in the preceding Office action. It has been previously established in the preceding Office actions that the prior art fails to teach or suggest a raised portion within the humidification chamber outlet port which would provide the functionality of reducing stagnant flow within the gases flow path. Amended claim 23 provides an alternative location option of the raised portion as within an inspiratory circuit downstream of the outlet port. A review of the prior art also fails to find a preponderance of the evidence that one of ordinary skill in the art would have considered it prima facie obvious to have located a raised portion, i.e. a structure projecting into the gases flow path, downstream of the outlet port within an inspiratory circuit which would provide the functionality of reducing stagnant flow within the gases flow path. Claim 23 is thus found allowable over the prior art.
Each of claims 30 and 38 remains allowed over the prior art for the same reasons as discussed in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785